The general and special demurrers to the bill were overruled by the court and properly so, and an appeal was allowed to settle all the controlling principles of law. An examination of the record discloses a situation in respect to which "justice will probably be promoted by a determination of the ultimate rights of the parties only on answer and proof" and wherein the "court ought to exercise a fair judicial discretion to that end, although it may be that in technical point, the grounds of the demurrer are sustainable in strict law." Federal Land Bank v. Fidelity, etc., Co., 165 Miss. 715, 720, 721, 147 So. 917, 918.
It may be well contended that in such a case no interlocutory appeal should be allowed or entertained; for instead of there being presented thereby a full development of the case so that all the controlling principles of law in the case may be decided by us, there will probably be other points brought in by answer or amendments on remand, and thus other principles to be settled on a second appeal, causing expense and delay instead of preventing them. We do not dismiss the appeal in this case, but reserve the point and the right to dismiss when subsequently an interlocutory appeal has been granted in a case presenting a situation such as is here before us.
Affirmed and remanded. *Page 6